Citation Nr: 0506515	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  04-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for stuttering.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1999 until 
September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that following an honorable discharge 
from the Army, the veteran has complained about a 
debilitating stutter that has negatively impacted his 
employability.  The veteran acknowledges that his speech 
impediment has been present his entire life, but he insists 
that the stress of serving in the Army aggravated his 
stutter, rendering it considerably worse after service than 
at any previous point in his life.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease. 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2004).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Unfortunately, a thorough review of the veteran's file 
reveals little medical treatment information about the origin 
of and onset or aggravation of the veteran's stuttering 
disability.  The best indication in the veteran's file of 
pre-service medical treatment for the stutter came from the 
veteran's assertion in his VA Form 9 that he spoke at a 
"fifty-five percent fluent pattern before [joining the 
service]", thereby implying some form of pre-service 
diagnoses.  However, the veteran's file lacks any medical 
records that reflect this assertion.

The service medical records also shed little light on the 
situation, as they provide no information regarding the 
existence of a speech disability at enrollment.  The 
veteran's file lacks a copy of his entrance medical exam, and 
there are only two documents in the service medical records 
which relate to the issue of the veteran's speech.  In 
December 2001, the veteran completed a learning assessment 
form on which he indicated "yes" when asked if chronic 
illness or pain interfered with his ability to learn, but 
responded "no" when asked if hearing, vision, speech, or 
reading interfered with his ability to learn.  The first 
mention of a stutter in the veteran's file is a note on the 
veteran's discharge examination in August 2002 indicating the 
presence of a mild stutter.  

After his discharge, the veteran was examined by both private 
and VA doctors.  In December 2002, a private physician found 
that the patient had no anatomic defect of his larynx or 
vocal cords and recommended speech therapy.  Nevertheless, 
the physician offered no medical opinion as to the origin of 
the veteran's stutter.  In March 2003, the VA performed a 
speech pathology consultation and assessed the veteran as 
having a moderate to severe stutter.  The stutter was 
characterized by moderate to severe multiple first-phoneme 
repetitions, and some silent prolongations.  The veteran's 
overall comprehensibility in conversation was 75 percent, 
while his picture description and oral reading were 95 
percent fluent.  Unfortunately, this medical statement also 
failed to provide a medical opinion as to the origin of the 
veteran's speech disability, or its progression.

Based on the evidence as outlined above, the veteran's file 
contains insufficient information on which to determine 
whether the veteran's stuttering began during service or was 
aggravated by service.  Specifically, there is no medical 
opinion that provides the critical nexus between the 
veteran's present disability and his service.  Although the 
veteran's stutter was noted at discharge, no medical opinion 
was included in the file to show when the stutter began, or 
to substantiate the assertion that the stuttering increased 
in severity during service.  Additionally, a social worker 
at the VA appeared to question the debilitating nature of 
the stutter, observing that the veteran "served three years 
in the US Army with little or no problems stemming from 
stuttering."  Therefore, in an effort to fully assist the 
veteran in substantiating his claim, the Board finds that a 
remand is necessary to further develop the medical record.

As such, this matter is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify any private, medical care 
providers and supply the VA with the 
necessary releases to obtain the records.  
Specifically, the veteran should identify 
how he became aware of his pre-service 55 
percent fluency pattern that he 
referenced in his May 2004 VA Form 9.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Miami for 
treatment from May 2003 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  Following receipt of any private 
treatment records identified by the 
veteran and his VA treatment records, the 
RO should schedule the veteran for an 
examination to determine the nature and 
etiology of the veteran's stuttering.  
The examiner should be provided with the 
veteran's claim file and asked to fully 
review it.  Any opinion rendered must be 
supported by a complete rationale.

(a) The examiner should render an opinion 
as to whether the veteran's diagnosed 
stuttering should be considered a 
congenital, developmental, or familial 
defect, or whether the stuttering was the 
result of some other causation.

(b) The examiner should also determine 
whether the veteran's diagnosed 
stuttering is due to either a disease or 
injury incurred during his active 
military service, or as a consequence 
thereof.

(i) If the examiner determines that the 
stuttering is a disability which predated 
the veteran's service, he or she should 
then render an opinion as to whether the 
condition increased in severity during 
the veteran's time in service, and, if it 
did, whether or not the increase in 
severity was attributable to the natural 
progress of the disease.

(ii) If the examiner determines that the 
stuttering did not predate the veteran's 
service, the examiner should render an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
stuttering either began during service or 
as a consequence of the veteran's 
service.  



(c) The examiner should specifically be 
requested to comment on: 

(i) The statement made by a VA social 
worker in March 2003 that the veteran 
"is concerned that his stuttering will 
hamper his ability to find a decent job.  
This is in spite of the fact that he 
served three years in the US Army with 
little or no problems stemming from 
stuttering"; and 

(ii) The veteran's claim that he was 
rated with a 55 percent fluent pattern 
when joining the service in September 
1999 and a March 2003 medical opinion 
that diagnosed him as having an overall 
comprehensibility in conversation of 75 
percent, and a picture description and 
oral reading of 95 percent fluent.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO to determine whether 
service connection for stuttering has 
been established.  If the benefits sought 
are not granted, the veteran should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
MICHELLE L. KANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

